Citation Nr: 1702033	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-03 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for degenerative changes right 5th metacarpal (dominant).  
 
2.  Entitlement to service connection for depression.

3.  Entitlement to a compensable disability rating for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to February 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Also on appeal is an August 2016 rating decision denying service connection for depression and an increased rating for hypertension.  That rating decision is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC).  

In January 2015, the Veteran withdrew his prior request for a Board hearing.  

In April 2015, the Veteran stated that he was not filing a VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability.  Thus, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is not on appeal before the Board.  

This appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded for the following reasons.  

Degenerative Changes Right 5th Metacarpal

The claim for an increased rating for disability degenerative changes right 5th metacarpal (dominant) must be remanded to obtain the Veteran's records from the Social Security Administration (SSA).  According to a May 2013 VA medical record, the Veteran was receiving SSA disability benefits (SSD).  The SSA records are likely to be relevant to this increased rating issue and should be obtained.  

Depression and Hypertension

The claim of service connection for depression and the claim for an increased disability rating for hypertension must be remanded for issuance of an SOC.  The claims were adjudicated in an August 2016 rating decision.  The Veteran filed a VA Form 21-0958, Notice of Disagreement (NOD), in December 2016.  At present, an SOC has not been issued.  Under such circumstances, the Board shall remand these claims to the RO with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect since March 24, 2015).

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran an SOC with respect to the claim of service connection for depression and the claim for a compensable disability rating for hypertension.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.

2.  Attempt to obtain all records pertinent to the Veteran's application(s) for SSA disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

3.  Finally, readjudicate the remanded claim for a compensable disability rating for degenerative changes right 5th metacarpal (dominant) with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

